IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                    No. 81187-8-I
                       Respondent,
                                                    DIVISION ONE
                v.
                                                    UNPUBLISHED OPINION
 RICHARD BANNISTER,

                       Appellant.


       COBURN, J. — Richard Bannister appeals his conviction for rape in the

second degree. He contends that an emergency room doctor’s “diagnosis” that

the victim was “sexually assaulted” was an impermissible opinion on guilt. While

the testimony was confusing, in context, it is not a manifest constitutional error.

We affirm. Because Bannister cannot demonstrate prejudice, his ineffective

assistance of counsel claim also fails.

                                        FACTS

       Richard Bannister met A.H. when she moved into his senior-living

apartment building in September 2017. They became friends, occasionally

watching movies together in his apartment. On July 4, 2018, A.H. walked past

Bannister’s door on her way to a picnic with friends. He invited her in for a drink

and she accepted.

       According to A.H., after talking for a while, Bannister went into the


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81187-8-I/2


bathroom and came out without his clothes on. His fists balled up, his face red

and sweating he told A.H., “I’m going to fuck you.” He grabbed A.H. and threw

her onto his bed, ripped off her jeans, and removed her underwear. Bannister

held onto her knees and legs and spread them apart and started licking her

genital area, putting his tongue in her vagina. A.H. screamed for help repeatedly

while asking Bannister to let her go. A.H. then grabbed a lamp, while knocking

over a nightstand, and attempted to hit Bannister with the lamp to escape.

Bannister grabbed the lamp and A.H. made it off the bed, onto the floor, but then

lost control of her bowels and defecated on the floor. She started crawling

toward the door, scraping her knees and elbows. Bannister moved on top of her,

telling her he would break her jaw if she screamed. He then attempted to push

his penis into her vagina. At that point, a person started banging on the door

saying they had contacted the police and they were on their way. Bannister then

went into the bathroom and threw A.H. a towel and told her to clean herself up,

telling her “Don’t you go out there and lie on me.” He then opened the door,

shoved her out, and closed the door. Bannister opened the door again and threw

her clothes out.

       The two witnesses who saw A.H. in the hallway testified that on their way

to the apartment elevator, they heard loud noises and the sounds of furniture

falling in Bannister’s apartment. They heard a woman screaming, “Somebody

please help me. He’s hurting me. He’s trying to rape me.” A.H. then came “flying

out” onto the floor in her underwear and a little top. A.H. looked as though she

had been fighting. Bannister’s door slammed and locked. A.H. was crying and




                                        2
No. 81187-8-I/3


shaking, telling them, “He’s got my stuff. And he’s trying to rape me.”

Bannister’s door opened and a pair of pants were thrown in A.H.’s face.

       When police arrived, A.H. appeared scared and disheveled, her hair

messed up, rug burns on her elbows and knees, and missing clothing and shoes.

She told the officers that Bannister had sexually assaulted her.

       Police knocked on Bannister’s door and he agreed to speak with them.

When they entered his apartment they saw a pair of ladies’ sandals, a hat, and a

purse. They also observed that the apartment had just been cleaned: a bottle of

409 cleaner sat out, and there were wet and slightly brown spots on the floor

near the bed. Police conducted a recorded interview with Bannister. Bannister

referred to A.H. as his “gal pal.” He told officers she was as “cute as a button.” “If

you don’t want to kiss her, you’re fucking gay.”

       Bannister told police that he was asleep when A.H. came into his

apartment. They started watching a movie together and A.H. started talking

about “gangster shit” so he told her to leave. He claimed that she refused to

leave, so he left the room and she eventually left. When officers asked about the

wet floor stains, Bannister said they were from food but later in the interview said

that A.H. had spilled liquid on the floor. Bannister said he never touched A.H.

When asked if he had oral sex with her he said, “No. I wish.” Police arrested

Bannister.

       Bannister presented a different version of events at trial. He claimed A.H.

washed her vagina on his washcloth for “several minutes” and then came out of

the bathroom with her pants undone. When he told her to leave she “stumbled




                                          3
No. 81187-8-I/4


backwards,” hit her shoulder on the lamp, her pants fell down and then she

defecated. Bannister said he did not tell the police the truth about the stains

because A.H.’s incontinence was a “private matter.”

       After the event, A.H. went to the hospital. She told the emergency room

doctor that she had been sexually assaulted. The doctor documented A.H.’s

skinned elbows and knees and bruising on her left shoulder. The doctor did not

conduct any sort of sexual exam, leaving that for the sexual assault nurse

examiner (SANE). The SANE also noted the scrapes on A.H.’s elbows, knees,

and bruise to her shoulder but also noted bruising on A.H.’s left outer thigh and

right knee. The SANE took vulvar perineal swabs on the outside of A.H.’s vagina

to be tested for evidence. The results indicated the presence of male saliva DNA

(deoxyribonucleic acid) matching a reference sample from Bannister. The type

of DNA testing performed in this case was “Y-STR,” a Y-chromosome testing.

The sample matched the DNA profile of Bannister and his male paternal

relatives. A forensic scientist testified that such a match would not be expected

to “occur more frequently than one in 8600 male individuals in the U.S.

population.”

       Bannister was charged in King County Superior Court with rape in the

second degree by forcible compulsion and indecent liberties.

       At trial, during the State’s direct examination of the emergency room

doctor, the prosecutor asked the doctor to review the medical chart created at the

time A.H. reported to the hospital, including the notes the emergency room nurse

made, and her own notes. The doctor read aloud the notes from the emergency




                                         4
No. 81187-8-I/5


room nurse:

              Patient presents to ED for a complaint of hip pain and sexual
       assault that happened today around 1630. Patient tearful when
       explaining what happened today. Patient states she was at
       apartment complex in a computer [room] and saw a guy that she's
       known. Patient states he asked her if she wanted a drink, and she
       states she went with him. And he came out naked.

               Patient states he threw her onto bed and began assaulting
       her. Patient states she was screaming but was told that if she
       continued to scream he said he would break my jaw. Patient states
       she told him, ‘Do whatever, just let me go.’ She states that he was
       licking me and that there were a couple of people outside that
       knocked and heard me scream. Patient stated, ‘I don't know if he
       came inside me.’ Patient states PD were on the scene and
       arrested him.

The doctor also read her own notation that A.H. “presents today after recent

sexual assault just prior to arrival. . . . She notes that she has some abrasions on

her bilateral elbows and knees but no other injuries.” The prosecutor asked,

“Based on your examination of how you – how she told you

the injuries occurred, in your evaluation of her as a doctor, were they

consistent?” The doctor answered, “Yes.”

       After the doctor explained that she referred A.H. for further forensic

evaluation, the prosecutor asked the doctor, “[W]hat was your final diagnosis for

[A.H.] as it relates to this incident?” The doctor replied, “Sexual assault of adult,

multiple abrasions, contusion of left shoulder.” Defense did not object.

       During cross-examination, the doctor stated more than once that she does

a physical exam but does not perform sexual exams and did not examine A.H.’s

genitalia. During re-cross examination of the doctor, defense introduced the

word “rape” into the diagnosis.




                                          5
No. 81187-8-I/6


       [DEFENSE COUNSEL]: So, [Doctor], I think you concluded your testimony
       by saying your final diagnosis was adult rape sexual -- was it called sexual
       rape?

       [WITNESS]: That is what I diagnosed at that time.

       [DEFENSE COUNSEL]: Okay. And that was basically based on the
       reported assertions of [A.H.]; is that correct?

       [WITNESS]: Yes.

       A jury convicted Bannister of rape in the second degree and indecent

liberties. At sentencing, the trial court vacated the indecent liberties charge on

the basis that it merged with the rape charge. The court imposed a standard

range, indeterminate sentence of 95 months to life. Bannister appeals.

                                   DISCUSSION

                                Opinion Testimony

       Bannister argues that the emergency room doctor’s testimony that she

diagnosed A.H. with “sexual assault” was an impermissible opinion on guilt and

such an error was not harmless. Bannister did not object to the doctor’s

testimony. Generally, appellate courts will not consider issues raised for the first

time on appeal. State v. Kirkman, 159 Wn.2d 918, 926, 155 P.3d 125 (2007).

       Appellate courts are and should be reluctant to conclude that
       questioning, to which no objection was made at trial, gives rise to
       “manifest constitutional error” reviewable for the first time on
       appeal. The failure to object deprives the trial court of an
       opportunity to prevent or cure the error. The decision not to object
       may be a sound one on tactical grounds by competent counsel, yet
       if raised successfully for the first time on appeal, may require a
       retrial with all the attendant unfortunate consequences. Even
       worse, and we explicitly are not referring to counsel in this case, it
       may permit defense counsel to deliberately let error be created in
       the record, reasoning that while the harm at trial may not be too
       serious, the error may be very useful on appeal.




                                         6
No. 81187-8-I/7



City of Seattle v. Heatley, 70 Wn. App. 573, 584-85, 854 P.2d 658 (1993)

(quoting State v. Madison, 53 Wn. App. 754, 762-763, 770 P.2d 662 (1989)). As

we stated in Heatley,

       the proper approach in analyzing alleged constitutional error raised
       for the first time on appeal involves four steps. First, the reviewing
       court must make a cursory determination as to whether the alleged
       error in fact suggests a constitutional issue. Second, the court
       must determine whether the alleged error is manifest. Essential to
       this determination is a plausible showing by the defendant that the
       asserted error had practical and identifiable consequences in the
       trial of the case. Third, if the court finds the alleged error to be
       manifest, then the court must address the merits of the
       constitutional issue. Finally, if the court determines that an error of
       constitutional import was committed, then, and only then, the court
       undertakes a harmless error analysis.

Heatley, 70 Wn. App. 573 at 585 (quoting State v. Lynn, 67 Wn. App. 339, 345,

835 P.2d 251 (1992)).

       We first conduct a cursory determination as to whether the alleged error in

fact suggests a constitutional issue.

       Witnesses may not provide their opinion as to the guilt of a defendant.

State v. Kirkman, 159 Wn.2d at 927. Although an expert opinion might “embrace

an ultimate issue to be decided by a trier of fact,” witnesses cannot provide an

opinion on a defendant’s guilt. State v. Hudson, 150 Wn. App. 646, 652, 208

P.3d 1236 (2009); see also ER 704. Such opinions are improper “whether made

directly or by inference.” State v. Quaale, 182 Wn.2d 191, 199, 340 P.3d 213

(2014). Witnesses may not express an opinion that the defendant is guilty or

express an opinion as to the truth of the accuser’s statement to the witness,

hence indirectly opining that the defendant is guilty. Madison, 53 Wn. App. at




                                          7
No. 81187-8-I/8


760. Opinion testimony regarding the veracity of witnesses is particularly

inappropriate in criminal trials. State v. Montgomery, 163 Wn. 2d 577, 591, 183

P.3d 267 (2008). “Impermissible opinion testimony regarding the

defendant's guilt may be reversible error because such evidence violates the

defendant's constitutional right to a jury trial, which includes the independent

determination of the facts by the jury.” Kirkman, 159 Wn.2d at 927.

       The jury had to determine if Bannister committed rape in the second

degree by forcible compulsion. Any reasonable juror would understand that such

a crime is a form of sexual assault. The alleged error does suggest a

constitutional issue.

       We next examine if the error was manifest.

       To show manifest error, a defendant must demonstrate how the alleged

constitutional error caused “actual prejudice” at trial. Kirkman, 159 Wn.2d at 926-

27. “Actual prejudice” requires a showing that the error had “ ‘practical and

identifiable consequences in the trial of the case.’ ” Kirkman, 159 Wn.2d at 935

(quoting State v. WWJ Corp., 138 Wn.2d 595, 603, 980 P.2d 1257 (1999)). Just

because the error involved the admission of testimony alleged to constitute an

opinion on guilt, it does not necessarily mean it is an error of constitutional

magnitude that may automatically be raised for the first time on appeal under

RAP 2.5(a)(3). Heatley, 70 Wn. App. at 583.

       Although the doctor used the term “diagnosis,” the record does not

support that her statement was an actual “diagnosis.” Webster's Third New

International Dictionary defines “diagnose” as “to identify (as a disease or




                                          8
No. 81187-8-I/9


condition) by symptoms or distinguishing characteristics.” Yow v. Dep't of Health

Unlicensed Prac. Program, 147 Wn. App. 807, 819, 199 P.3d 417 (2008)

(quoting WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 622

(1993)). Sexual assault or rape is a description of a crime. The record shows

that the doctor’s “diagnosis” was nothing more than a reflection of A.H.’s claim

that she had been sexually assaulted. The injuries the doctor referred to as

being consistent with what A.H. claimed, were the physical injuries such as the

abrasions on knees and elbows. The doctor repeatedly stated she did not

conduct a sexual examination. The doctor also made clear that she based her

diagnosis on the reported assertions of A.H. In context, while the doctor’s

testimony that she diagnosed A.H. with “sexual assault” may have been arguably

improper for lack of foundation, the doctor did not opine that she believed A.H.

had been sexually assaulted or raped.

      These facts and circumstances are far different than the cases Bannister

relies upon, State v. Hudson, 150 Wn. App. 646, 208 P.3d 1236 (2009) and State

v. Black, 109 Wn.2d 336, 745 P.2d 12 (1987). Both are distinguishable. First, in

both Hudson and Black, defense properly preserved the issue for appeal by

objecting to opinion testimony.

      In Hudson, defense counsel objected to the State introducing expert

opinion that the victim’s injuries were caused by “nonconsensual sex.” Hudson,

150 Wn. App. at 651. The doctor in the instant case did not testify that the

physical injuries she observed were caused by a sexual assault. The doctor said

the injuries were consistent with what A.H. claimed occurred.




                                         9
No. 81187-8-I/10


       In Black, our Supreme Court rejected an expert’s testimony that the victim

was suffering from “rape trauma syndrome.” Black, 109 Wn.2d at 348. The

Supreme Court held that “under the Frye[1] standard, expert testimony on rape

trauma syndrome is not a scientifically reliable means of proving lack of consent

in a rape case.” Black, 109 Wn. 2d at 348-49 (finding prejudice because the term

implied an opinion that the alleged victim is telling the truth and was in fact

raped). Unlike the expert in Black, the doctor in the instant case did not diagnose

A.H. with a condition.

       Bannister has not established that the doctor’s testimony is a manifest

constitutional error that we would consider for the first time on appeal under RAP

2.5(a). See State v. O'Hara, 167 Wn.2d 91, 99, 217 P.3d 756 (2009).

       Even if we were to conduct a harmless error analysis, any error would be

harmless because the State can establish beyond a reasonable doubt that,

despite the alleged error, the jury would have reached the same verdict. See

State v. Quaale, 182 Wn.2d 191, 202, 340 P.3d 213 (2014).

       The State argues that even if the doctor’s diagnosis was inadmissible, the

other evidence against Bannister was overwhelming. We agree.

       Two neutral witnesses who heard the attack testified. They testified that

A.H. screamed from Bannister’s apartment, “He’s trying to rape me,” and they

saw her “flying” out of the apartment without her pants. Their statements were

consistent with A.H.’s statement of events. The State called multiple police

officers to testify who stated that they saw wet brown spots on the carpet,



       1   Frye v. United States, 54 App. D.C. 46, 293 F. 1013 (1923).


                                         10
No. 81187-8-I/11


congruent with A.H.’s testimony that she lost control of her bowels. The State

presented evidence of saliva from A.H.’s genitalia matching Bannister’s DNA

profile, and injuries she sustained, corroborating A.H.’s narrative of Bannister’s

attack. Bannister gave contradictory statements at trial and provided no

explanation for the third party witness testimony that they heard A.H. scream,

“He’s trying to rape me.”

                         Ineffective Assistance of Counsel

       Bannister next argues that he was denied effective assistance of counsel

when his attorney did not object to the doctor’s improper opinion testimony and

made it worse by introducing the word “rape” into the doctor’s diagnosis.

       A criminal defendant is entitled to effective legal counsel. U.S. CONST.

amend. VI; W ASH. CONST. art. I, § 22; State v. Grier, 171 Wn.2d 17, 32, 246 P.3d

1260 (2011). We review ineffective assistance of counsel claims de novo. State

v. Rafay, 168 Wn. App. 734, 775, 285 P.3d 83 (2012).

       In order to prevail on an ineffective assistance of counsel claim, a

defendant must prove two elements: deficient performance and resulting

prejudice. State v. Estes, 188 Wn.2d 450, 457, 395 P.3d 1045 (2017). Deficient

performance is shown where an attorney’s conduct falls “below an objective

standard of reasonableness based on consideration of all the circumstances.”

Estes, 188 Wn.2d at 458 (quoting State v. McFarland, 127 Wn.2d 322, 334-35,

899 P.2d 1251 (1995)). Counsel’s performance is not deficient where their

conduct can be explained as a legitimate trial strategy. Estes, 188 Wn.2d at 458.

Prejudice requires a showing that there is a reasonable probability that “ ‘but for




                                         11
No. 81187-8-I/12


counsel’s deficient performance, the outcome of the proceedings would have

been different.’ ” Estes, 188 Wn.2d at 458 (quoting State v. Kyllo, 166 Wn.2d

856, 862, 215 P.3d 177 (2009)). Where a defendant fails to prove either

element, “we need not inquire further.” State v. Hassan, 151 Wn. App. 209, 217,

211 P.3d 441 (2009).

       For the reasons discussed above, Bannister cannot demonstrate that “but

for” his defense counsel’s performance the outcome of his trial would have been

different. Because Bannister fails to show he was prejudiced, we need not

inquire further.

       We next turn to Bannister’s statement of additional grounds for review.

                                    Speedy Trial

       Bannister contends that multiple continuances prevented him from having

a speedy trial in violation of the United States and Washington Constitutions and

CrR 3.3.

       Bannister was arrested on July 4, 2018. He was charged five days later

on July 9, 2018. Bannister was incarcerated for 18 months between his arrest

and his January 2020 trial. The record is silent as to Bannister’s arraignment

date, his initial trial date, and multiple continuance hearings, except for October

4, 2019. The record does show that two attorneys withdrew from representing

Bannister, one in August 2018 and another in February 2019. On October 4,

2019, over Bannister’s objection, the court granted a motion from Bannister’s

defense counsel continuing Bannister’s trial to December 5, 2019 to

accommodate an expert witness and defense counsel’s vacations. Through a




                                         12
No. 81187-8-I/13


January 7, 2020 declaration from defense counsel in the record, 2 we know the

court previously continued Bannister’s trial for various scheduling issues, such as

vacation leave of both counsel or unavailability of counsel because of other trial

commitments. Trial began on January 6, 2020. According to the declaration,

Bannister objected to all the continuances.

A. CrR 3.3

       A detained defendant must be brought to trial within 60 days of an

arraignment. CrR 3.3(b)(1)(i), (c)(1). Courts may continue a defendant’s trial

date if a continuance is required “in the administration of justice and the

defendant will not be prejudiced in the presentation of his or her defense.” CrR

3.3(f)(2). “Continuances appropriately granted by the court are excluded from

the calculation of time to trial and extend the allowable trial date to 30 days after

the end of the excluded period.” State v. Hatt, 11 Wn. App. 2d 113, 150, 452

P.3d 577 (2019) (quoting CrR 3.3(b)(5), (e)(3), (f)). Both the unavailability of

witnesses and leaves of attorney are valid grounds for trial continuances. See

State v. Nguyen, 68 Wn. App. 906, 914, 847 P.2d 936 (1993) (unavailability of a

witness); State v. Heredia-Juarez, 119 Wn. App. 150, 153, 79 P.3d 987 (2003).

(leave of prosecutor); State v. Jones, 117 Wn. App. 721, 729, 72 P.3d 1110

(2003) (leave of defense counsel). If a defendant’s counsel brings a motion for a

trial continuance, any objection from the defendant is waived. CrR 3.3(f)(2). We

review violations of CrR 3.3 de novo. Hatt, 11 Wn. App. 2d at 150.




       2   The declaration was in support of a CrR 8.3(b) motion to dismiss that was
denied.


                                          13
No. 81187-8-I/14


       The record before us is insufficient to evaluate Bannister’s claim that his

speedy trial rights were violated under CrR 3.3. The record includes only the

October 2019 continuance order. As that motion for continuance was brought by

Bannister’s defense counsel, Bannister’s objection to it was waived. CrR

3.3(f)(2). To the extent the record does suggest that at least one continuance

was brought on behalf of the State for a prosecutor’s leave, there is no evidence

that the continuance was improper as a prosecutor’s scheduled leave is a proper

basis for a court to grant a continuance. Heredia-Juarez, 119 Wn. App. at 153.

Because it appears that defense counsel requested several continuances, and

the record on appeal does not include any orders granting continuances or

setting trial dates other than the October order, we cannot review this claim.

RAP 10.10(c).

B. Constitutional speedy trial right

       Criminal defendants are guaranteed a constitutional right to a speedy trial.

U.S. CONST. amend. VI; W ASH. CONST. art. I, § 22. Washington courts rely on

the Barker balancing test to determine whether a defendant has been denied the

right to a speedy trial. State v. Ollivier, 178 Wn.2d 813, 827-28, 312 P.3d 1

(2013); Barker v. Wingo, 407 U.S. 514, 530-33, 92 S. Ct. 2182, 33 L. Ed. 2d 101

(1972). A defendant must first show that the delay between their charges and

trial was “presumptively prejudicial” to trigger the balancing test. Ollivier, 178

Wn.2d at 827. To determine if the delay was presumptively prejudicial, courts

may look to the length of the delay, the complexity of the charges, and the

reliance on eyewitness testimony. State v. Iniguez, 167 Wn.2d 273, 292, 217




                                          14
No. 81187-8-I/15


P.3d 768 (2009). If a Barker test is triggered, we are required to consider the

“[l]ength of the delay, the reason for the delay, the defendant's assertion of his

right, and prejudice to the defendant.” Hatt, 11 Wn. App. 2d at 153 (citing Barker,

407 U.S. 514 at 530). We review constitutional violations de novo. Hatt, 11 Wn.

App. 2d at 152.

       The charges against Bannister were neither complex nor numerous. We

recently concluded that an 18-month delay was sufficient to trigger a Barker

analysis in a first degree murder case that included an array of accompanying

charges. Hatt, 11 Wn. App. 2d at 153. The delay at issue in Bannister’s case

was presumptively prejudicial to trigger a Barker analysis.

       The first and second factor of the Barker analysis, the length of the delay

and reason for the delay, allow the court to assess whether the delay was

“reasonably necessary for defense preparation” and “evaluates each party’s

responsibility for the delay.” Hatt 11 Wn. App. at 154. In the instant case,

Bannister’s trial was delayed for presumably about 18 months. However, for the

reasons discussed above, the record is insufficient for us to review each party’s

responsibility for the delay or whether each continuance was reasonably

necessary for defense preparation. Thus, we cannot review this claim and need

not examine the remaining Barker factors. RAP 10.10(c).

                             Government Misconduct

       In his statement of additional grounds, Bannister next alleges that the

government engaged in misconduct by not disclosing relevant evidence to the

defense.




                                         15
No. 81187-8-I/16


        “The court, in the furtherance of justice, after notice and hearing, may

dismiss any criminal prosecution due to arbitrary action or governmental

misconduct when there has been prejudice to the rights of the accused which

materially affect the accused's right to a fair trial.” CrR 8.3(b). A defendant

alleging government misconduct must demonstrate both misconduct and actual

prejudice. State v. Salgado-Mendoza, 189 Wn.2d 420, 427, 403 P.3d 45 (2017).

A defendant can bring a government misconduct claim where the State violates

its discovery obligations. Salgado-Mendoza, 189 Wn.2d at 429. As part of those

obligations, the State must turn over all potentially exculpatory evidence, as well

as evidence that could be used as impeachment evidence. State v. Mullen, 171

Wn.2d 881, 894, 259 P.3d 158 (2011) (analyzing the State’s disclosure

obligations to defense under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10

L. Ed. 2d 215 (1963)). We review a trial court's decision on a motion to dismiss

for an abuse of discretion. State v. Brooks, 149 Wn. App. 373, 384, 203 P.3d

397 (2009).

        Bannister’s allegation echoes motions for dismissal filed by his defense

counsel during trial. The first motion, filed January 7, 2020, alleged that the State

had not delivered reports from deputies involved with Bannister’s allegations.

The trial court denied this motion. The second motion to dismiss, filed January

13, 2020, alleged that the State failed to provide Brady material related to the

termination of a deputy involved in the Bannister investigation. The court

determined the material in question was not Brady material. We review each in

turn.




                                         16
No. 81187-8-I/17

A. Reports from deputies

       On January 6, 2020, the prosecutor sent an e-mail to defense suggesting

that it had a report from a deputy that had not previously been provided. This

prompted a motion from defense to dismiss. At a hearing where the parties

examined what deputy reports were and were not provided, it was discovered

that the State actually had provided the report to defense in November 2018, and

the only missing materials amounted to “administrative cover sheets.” The trial

court explained, “in light of the hundreds and hundreds of pages of documents

that have been produced, the failure to produce what this Court would regard as

relatively inconsequential administrative sheets of paper, does not rise to the

level of gross mismanagement which would mandate dismissal of this matter or

other sanctions pursuant to Criminal Rule 8.3(b).” At the hearing, defense

counsel did not further maintain it did not receive relevant reports. The trial court

did not abuse its discretion in denying the defense motion to dismiss.

B. Brady material

       During trial, the State provided an e-mail chain to defense explaining its

efforts to locate one of the investigating officers who took A.H.’s statement. It

was through this e-mail chain that defense learned that the deputy had resigned

in lieu of termination. Defense moved for dismissal arguing that the State

violated its Brady obligations by failing to provide defense with the reason the

deputy resigned in lieu of termination. The trial court ordered the State to provide

the deputy’s personnel file for in camera review so it could determine if the

reason for the deputy’s departure qualified as Brady material. The State




                                         17
No. 81187-8-I/18


explained that the deputy’s departure had nothing to do with the case or qualified

as Brady material. Nevertheless, the State provided the deputy’s file under seal

for the court’s in camera review. The State also located the deputy and alerted

the court and opposing counsel that the State could make her available for trial

should defense wish to call her.

       After reviewing the file, the court denied the motion explaining, “I would

likely not even allow any of this information to be introduced for impeachment

purposes. It’s not even tangentially related to any investigation involved in this

case or her abilities with regard to investigations. It's really quite tangential.”

Defense counsel stated it did not intend to call the deputy to testify based on the

court’s ruling.

       Because Bannister did not designate the sealed record to be transferred

on appeal, we do not have a sufficient record to review his claim. RAP 10.10(c).

                           Prosecutor’s Conflict of Interest

       In his third statement of additional grounds, Bannister contends that the

prosecutor who tried his case had a conflict of interest because she expressed

personal feelings about Bannister and “improperly vouched for [his] conviction”.

Bannister fails to cite to any part of the record to support his claim. The record

suggests Bannister is referring to an e-mail that the prosecutor provided to

defense that appeared to relay statements A.H. made to the prosecutor about

whether she and Bannister were both Jehovah’s Witnesses, a fact Bannister




                                           18
No. 81187-8-I/19


disputes. 3 The issue is not that the prosecutor vouched for Bannister’s

conviction but that it appeared the prosecutor became a potential impeachment

witness in the case.

       Generally, an attorney may not act as a witness at a trial in which they are

acting as an advocate. RPC 3.7.

       Again, Bannister echoes a motion to dismiss raised by his defense

counsel below. However, Bannister fails to acknowledge that the information in

the e-mail the prosecutor sent were notes she found in her file relaying

information a victim advocate received from A.H. This was explained during a

hearing in court. The court summarized by saying, “[the prosecutor] didn't

receive this information. So all she did is she disclosed it. That's why it's her

email. And when I read this, the first thing that jumped out at me was ‘[A.H.] told

us,’ and I – the question was: Who's us? Now we know the ‘us’ is somebody from

the victim's advocate office.” Thus, the court correctly concluded that it is the

victim advocate who is a potential impeachment witness, not the prosecutor. The

prosecutor did not have a conflict of interest and the court correctly denied the

defense motion. Bannister fails to otherwise establish the existence of any other

conflict of interest.

                                  Jury Instructions

       Finally, in his statement of additional grounds, Bannister complains of




       3 Bannister cites to Appendix E, which appears to refer to attachments to
defense counsel’s trial memorandum. While Appendix E relates to an order
regarding defense expert, Appendix F includes an e-mail from the prosecutor that
is the heart of the claim.


                                         19
No. 81187-8-I/20


flawed jury instructions suggesting that it was unclear whether the indecent

liberties charge was a separate act from the rape charge. Because the trial court

vacated the indecent liberties conviction at sentencing, Bannister’s claim is moot.

See State v. Calhoun, 163 Wn. App. 153, 168, 257 P.3d 693 (2011) (assignment

of error is moot if there is no remedy available to the defendant). We therefore

decline to review this claim.

       We affirm.




WE CONCUR:




                                        20